[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER: Re: Motion for Protective Order #332
Defendants shall have no ex parte communication with any former employee of the plaintiff, ITT Semi-Conductors, who held a managerial or supervisory position with the plaintiff, and in addition, shall not contact ex parte, the following former employees of the plaintiff, CT Page 8703 regardless of the nature or title of their former employment positions, except through standard deposition procedures:
                     Raymond Nappi; Krzysztof Pruszkowski; Terry Noel; and David Geiger.
THE COURT MAIOCCO, J.